FILE COPY




                              IN THE SUPREME COURT OF TEXAS
                                        -- -- -- --


NO. 17-0457

 DISH NETWORK CORP. AND                          §
 BLOCKBUSTER, LLC—A                              §
                                                                                 Collin County,
 WHOLLY OWNED SUBSIDIARY                         §
 OF DISH NETWORK CORP.                           §
                                                                                    5th District.
 v.                                              §
 COLLIN CENTRAL APPRAISAL                        §
 DISTRICT



                                                                                 August 31, 2018

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, DISH NETWORK CORP. AND BLOCKBUSTER,
 LLC—A WHOLLY OWNED SUBSIDIARY OF DISH NETWORK CORP., pay all costs
 incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of October, 2018.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk